DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
Response to Amendment
The amendment filed on 3/16/2021 has been entered, claims 1-11 and 16 are cancelled and thus claims 12-15 and 17-21 are currently pending in this application.  	Claims 12, 14-15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Picco US PGPub. 2016/0122181 in view of Benzel et al. US PGPub. 2006/0057816, both of record. 	Regarding claim 12, Picco teaches a method for manufacturing a MEMS unit (50, fig. 1-10) [0033] for a micromechanical pressure sensor 5, fig. 10) [0023], comprising:
The phrase “changed in a defined manner” not specific and is therefore interpreted broadly using the broadest reasonable (BRI) - i.e., the etching process discussed in Picco obviously has a defined manner, defined etching parameters that are changed, at least to set up the etch parameters such as flow, temperatures, gases and gas flows. This change is obvious for every etch process and is interpreted as such absent any specific etch parameter changes being recited. 	But Picco fails to teach etching process [0028] which is carried out with the aid of etching parameters changed during the etching process, and the reactive ion deep etching process [0028] having an anisotropic beginning [0028] and a continuation which is isotropic in a defined manner. 	However, Benzel teaches a method of forming a cavity (fig. 1a-1d) for a MEMS (initially changing/cycle alternation between etching with SF6 and passivation with C4F8 in an anisotropically direct etch to finally an isotropic/dry etch only, [0025]), the reactive ion deep etching process having an anisotropic beginning [0025] and a continuation which is isotropic [0025] in a defined manner (Benzel et al., fig, 1a-1d, [0025]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to substitute the cavity forming method of Picco with the cavity forming method of Benzel because a combination of anisotropic beginning and isotropic end etch is well known in the art and such process/material is art recognized suitability for the intended purpose of forming combined coherent buried cavity from an initial multiple cavities (Benzel et al., [0012]) for producing differential pressure sensors (Benzel et l., [0013]) (see MPEP 2144.07).
 Regarding claim 14, Picco in view of Benzel teaches the method as recited in claim 12, wherein, in order to form the second cavity (23) with the aid of a vertical etching process [0028], access openings are produced in the silicon substrate (1/20, fig. 6), the vertical etching process being changed into a lateral etching process, (see fig. 7), spherical etch fronts coalescing as a result of a lateral etching process (as taught by Benzel et al., [0025]) (Benzel et al., [0025]).  	Regarding claim 15, Picco in view of Benzel teaches the method as recited in claim 12, wherein, after the reactive ion deep etching process, a passivation and sputtering portion of the etching process is switched off [0025] (Benzel et al., [0025]). 	Regarding claim 18, Picco teaches a MEMS unit (50, fig. 10) [0033] for a 
 	Regarding claim 19, Picco in view of Benzel teaches the MEMS unit as recited in claim 18, wherein, in order to form the second cavity (155), the micromechanical pressure sensor was formed with the aid of a reactive ion deep etching process having an isotropic beginning [0025] and a continuation which is isotropic [0025] in a defined 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Picco US PGPub. 2016/0122181 of record in view of Benzel et al. US PGPub. 2006/0057816 of record as applied to claim 12 above, and further in view of Whitesides et al. US PGPub. 2014/0224018 of record. 	Regarding claim 13, Picco in view of Benzel does not teach the method as recited in claim 12, wherein the layered protective element (13) is a varnish or a foil. 	However, Whitesides teaches a method of forming a MEMS device (fig. 1a) [0007] and [0011] comprising coating the device with a protective layer [0134] wherein the layered protective element is a varnish or a foil [0134] (Whitesides et al., [0134]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the protective layer of Picco made of silicon carbide/aluminum oxide [0025] with the varnish of Whitesides because varnish is well known in the art and such process/material is art recognized suitability for the intended purpose of forming combined coherent buried cavity from an initial multiple cavities (Benzel et al., [0012]) for producing differential pressure sensors (Benzel et al., [0013]) (see MPEP 2144.07). 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Picco US PGPub. 2016/0122181 of record in view of Benzel et al. US PGPub. 2006/0057816 of record as applied to claim 18 above, and further in view of Chen et al. US PGPub. 2017/0064458 of record. 	Regarding claim 20, Picco in view of Benzel teaches the MEMS unit as recited in claim 18, wherein a MEMS wafer (1, fig. 1 and 10) [0022] including the MEMS substrate (11) is connected to an ASIC (32, fig. 10) [0033] with the aid of a bonding bump (33, fig. 10) [0034] in a side-by-side arrangement or in a stacked arrangement (fig. 10) (Picco, fig. 10).  	But Picco fails to teach connecting the MEMS substrate to an ASIC with the aid of a bonding wire. 	However, Chen teaches a MEMS unit (fig. 5) comprising connecting a MEMs device (30, fig. 5) [0021] to an ASIC (40, fig. 5) [0025] with the aid of a bonding wire (fig, 5, [0036]) (Chen et al., fig 5, [0036]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the bump as taught by Picco with the bonding wiring as taught by Chen because wiring bonding is well-known in the art and such process/material is art recognized suitability for the intended purpose of creating a MEMS package with reduced package height with the elimination of the bumps and using wire bonding instead (see MPEP 2144.07).
Response to Arguments
Applicants do not have any specific arguments regarding the added limitations to claims 12 and 18. The amendments are not sufficient to overcome the current prior art combination of record. Specifically, Benzel teaches the limitation of claim 12 wherein “etching parameters changed during the etching process” is taught in [0025] and the limitation of claim 18 wherein “the second cavity having spherical etch fronts which coalesce to form the second cavity” is taught again in [0025] and as explained in the rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NDUKA E OJEH/Primary Examiner, Art Unit 2892